DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Request for Continued Examination filed August 2, 2021 and Amendment filed June 29, 2021.  

This application is in condition for allowance except for the presence of claim 19 directed to an independent or distinct invention non-elected without traverse in Applicant’s August 10, 2020 Response to Restriction Requirement.  Accordingly, claim 19 has been cancelled.




Examiner’s Amendment

Cancel claim 19.  



Allowable Subject Matter

Claims 1, 3-14, and 17 are allowed.  

The following is a statement of reasons for allowance: With respect to claims 1, 3-14, and 17, the previously applied rejection under 35 U.S.C. 103, based on WO 2016089131A1 to Jang et al., EP3188272A1 to Oh et al., and U.S. Published Patent Application No. 20180062100 A to Xu, is overcome by the amendments to the claims for the reasons explained on pages 8-11 of Applicant’s June 29, 2021 Amendment.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826